Title: To Thomas Jefferson from Albert Gallatin, 3 January 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Jany. 3d 1803
          
          I enclose the following papers vizt.
          a letter from the district attorney of Maryland on the subject of the suit against De Butts whom I think very unworthy, & likely through his council L Martin, to give us some trouble by instituting a suit against the Collector of Nottingham for damages on account of the seizure of the vessel suspected of having been intended for the slave trade.—
          a letter from Peter Audrain, a frenchman by birth, but settled these 25 years in the United States & now prothonotary of the County of Wayne. I am apt to think that his information concerning Detroit may be more depended upon than that of our other officers there.
          and a letter from Eli Elmer collector of Bridgetown in New Jersey. His confession that he is a defaulter may entitle him to some credit for candor; for the fact had not been discovered at the treasury: the sum being but small (1200 Dollars) had appeared to remain in his hands only from the 30th June last and it was supposed that the reason was the difficulty of making remittances. On the other hand, his cousin Mr Elmer of Congress to whom I applied on receipt of the letter says that he is in debt, addicted to intemperate habits & had been a most violent federal partisan. He did not say that he wished him removed, but that, if he must be removed, he could recommend a very proper successor. 
          With respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        